BY THE COURT
While it is true that the defendants advertised for bids, yet they were not bound ■to do so. It was a question to be considered from the bids submitted in connection with the evidence in the case, as to whether the Board of Education abused its discretion. From a mere statement of the bids received, there would be some foundation to this claim, but in connection with the other evidence we reach the conclusion that there was no abuse of discretion.
The third bid was accepted and the parties thereto gave bond and entered upon the work. It appears from the testimony that the third bidders agreed to employ one of the pupils as watchman to go ahead of the bus when the driver approached a railroad crossing and notify him as to whether a train was approaching; while this option was not given to George or Kramer and therefore cannot form the basis of a judgment yet in view of the situation of-railroads in that district it was an important proposition. There was also, in the opinion of the Board, improved conditions of the busses under the third bid, together with better type of busses, adult drivers and safer financial rating of successful bidders, All *96was for the safety and convenience of the pupils, which were considered to be, and which were important matters.
There being no gross abuse of discretion, and the law not having been violated, we reach the conclusion that the petition for injunction must be dismissed. Petition dismissed.
ALLREAD, PJ, HORNBECK and KUNKLE, JJ, concur.